DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  PHILIPPE PEPOS, ERIC KORCHIA and KPL MANAGEMENT, LLC,
                         Appellant,

                                     v.

         JMC 01, LLC, GROUPINVEST, LLC, and KP2L, LLC,
                           Appellee.

                               No. 4D20-1229

                               [May 13, 2021]

   Appeal and cross-appeal of a non-final order from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; John S.
Kastrenakes, Judge; L.T. Case No. 502019CA000295.

  Joe M. Grant of Marshall Grant, PLLC, Boca Raton, and Warren B.
Kwavnick of Cooney Trybus Kwavnick Peets, PLC, Fort Lauderdale, for
appellant.

   David S. Willig of David S. Willig, Chartered, Miami, for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.